DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, drawn to the collagen beverage composition claimed in claims 1-26 was previously acknowledged. Election was made without traverse of collagen from a plant expressing recombinant collagen. After further consideration, the species election requirement is withdrawn. 
Claim 27 was withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. 
In the reply filed 8/12/21, Applicants amended claims 1, 12, 13, 14, 19, 24, 25 and cancelled claims 11, 15-18 and 20-23 are cancelled. 
Claims 1-11, 12-14, 19 and 24-26 read on elected Group I and are under consideration. 
Terminal Disclaimer
The terminal disclaimer filed on 8/12/21 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of 14/969, 519 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Interpretation
	 Claim 1 is drawn to a beverage consisting of: a non-protein portion comprising water, vitamins and minerals, wherein the vitamins at least include Vitamin B12, B6, and Vitamin C and wherein the minerals comprise at least magnesium and manganese, and a protein portion consisting of collagen. Due to the closed language of the protein portion, the only protein allowed in the beverage is collagen. However, the beverage can contain other ingredients (non-protein) due to the open language of the non-protein portion. However, the protein portion of independent claim 24 is open and can therefore comprise other proteins (other than whey protein). Claim 25 is drawn to a beverage consisting of water, vitamins, minerals and hydrolyzed collagen, wherein the vitamins include at least Vitamin B12, B6, and Vitamin C and wherein the minerals comprise at least magnesium and manganese. Due to the closed language, claim 25 is limited to a beverage comprising only water, hydrolyzed collagen and vitamins and minerals and cannot include other components. 

				

Claim Rejections-Withdrawn
The rejection of claims 1-2, 4, 6, 9, 11-14, 18-19, 21 and 24 under 35 U.S.C. 102(a)(1) as being anticipated by Mintel (Cocoa Fruit flavored collagen enhanced sport still water, Nov. 1, 2014, cited on IDS) is withdrawn due to amendment of the claims. 
The rejection of claims 1-2, 4, 6, 9, 11-14, 18-19, 21 and 24 under 35 U.S.C. 102(a)(1) as being anticipated by Mintel (Cocoa Fruit flavored collagen enhanced sport still water, Nov. 1, 2014, cited on IDS) is withdrawn due to amendment of the claims. 
The rejection of claims 1-2, 4-9, 11,13-14, 18-19, 21 and 24 under 35 U.S.C. 102 (a)(1) as being anticipated by Ishibashi et al. (JP2007167079, cited on IDS) is withdrawn due to amendment of the claims.
The rejection of claims 1, 4, 9-10, 24-26 under 35 U.S.C. 102(a)(1) as being anticipated by AHS collagen powder-Amazon (First available on Amazon on 6/3/2013) is withdrawn due to amendment of the claims. 
The rejection of claims 1-4, 9, 11, 13-16, 18-19, 21, 23 and 24 under 35 U.S.C. 103 as being unpatentable over Mintel (“EpiQ NAG collagen Beverage” Dec. 1, 2014, cited on IDS) in view of Shoseyov et al. (“Human collagen produced in plants”; Bioengineered 5:1, 1-4, Jan/Feb 2014) is withdrawn due to amendment of the claims.  
The rejection of claims 1-2 and 4-26  on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-7, 9, 11-24, 26-38 and 42-46 of copending Application No. 14/969,519 (reference application) is withdrawn due to filing of a TD.
The rejection of claims 1-26 on the ground of nonstatutory double patenting as being unpatentable over 1, 6-7, 9, 11-24, 26-38 and 42-46 of copending Application No. 
Response to Arguments
Applicant’s arguments with respect to the rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112-NEW
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This is a NEW rejection necessitated by amendment of the claims. 
Claim 12 recites the limitation "wherein the vitamin is in an amount equal to the US “Recommended Daily Allowance (RDA)" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim because claim 1 recites three different vitamins (Vitamin B12, Vitamin B6 and Vitamin C). It is unclear if “the vitamin” refers to 

Claim Rejections - 35 USC § 102-Maintained
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The rejection of claims 1-2, 4, 9, 12-14 and 19 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Bio Collagen Powder (9/20/12) is maintained. 
	Collagen Powder teaches a collagen beverage. The beverage comprises hydrolyzed bovine collagen, biotin, Vitamin B12, Vitamin B6, Vitamin C, Calcium, Magnesium, and Manganese. 
	With respect to claim 2, one of ordinary skill in the art would understand that hydrolyzed bovine collagen does not originate from human animals. 
With respect to claim 9 Collagen powder does not teach the beverage contains sodium acid sulphate.
With respect to claim 12, the collagen powder has 100% RDA of Vitamin C (p. 2, Vitamins and Minerals profile).
claims 1-2, 4, 12-14 and 19. 

Response to Arguments
Applicant's arguments filed 8/11/21 have been fully considered but they are not persuasive. Applicants argue that the reference fails to teach the limitations of independent claims 1 and 24. Applicants argue that the reference describes a hydrolyzed collagen powder that is silent as to molybdenum.
This argument is not persuasive as the reference teaches a beverage comprises hydrolyzed bovine collagen, biotin, Vitamin B12, Vitamin B6, Vitamin C, Calcium, Magnesium and Manganese anticipating the limitations of amended claim 1. The Examiner agrees that the reference does not teach the collagen drink comprises molybdenum as required by amended claim 24 and the claim was withdrawn from the rejection.
For the reasons presented above, the rejection is maintained. 

Claim Rejections - 35 USC § 103-Maintained
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


The rejection of claims 1-2, 4, 9, 12-14 and 19 under 35 U.S.C. 103 as being unpatentable over Bio Collagen Powder (9/20/12) in view of Lenntech (https://www.lenntech.com/recommended-daily-intake.htm 7/6/2005) is maintained and extended to amended claims 25 and 26. 
	The teachings of Collagen Powder are presented above in detail. The reference does not teach that the beverage consists of B6, Biotin, Vitamin C, B12 and manganese and/or magnesium. However, the teachings of the Collagen Powder and Lenntech are suggestive of the limitation. 
	Lenntech lists recommended daily intake of various food supplements, including Vitamin B6, Biotin, and Vitamin C, Vitamin B12, manganese and/or magnesium.
	With respect to claim 25, it would have been obvious to a person of ordinary skill in the art to optimize the vitamin and mineral composition of the beverage. A person of ordinary skill would look to the teachings of Lenntech and be motivated to optimize which vitamins and minerals are included in the beverage to market a collagen beverage with health benefits. Thus, there is a reasonable expectation of success given that vitamins and minerals are commonly added to different beverages in different combinations and concentrations. 
	With respect to claim 26, Collagen Powder is dissolved in water. It is well-known in the art that water has a pH of 7.0. As disclosed in the instant specification, about is 

Response to Arguments
	Applicant's arguments filed 8/11/21 have been fully considered but they are not persuasive. Applicants argue that the reference fails to teach the limitations of independent claims. Applicants argue that a person of ordinary skill in the art would not have been motivated to combine the references because Collagen powder teaches hydrolyzed collagen and several vitamins based on the flavor selected while Lenntech merely describes the recommended daily intake of vitamins and minerals. As such, a person of ordinary skill in the art would have no motivation to combine randomly selected vitamins and minerals from a recommended list of Lenntech with the hydrolyzed collagen of Collagen powder to arrive at the claimed invention.
	This argument is not persuasive as Collagen powder teaches a collagen beverage comprising the claimed vitamins and minerals. Therefore, the vitamins and minerals were not picked randomly. The primary reference teaches the beverage that includes these vitamins and minerals. The Lenntech reference is used only to make obvious the RDA. 

Claims 1-4, 9, 12-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bio Collagen Powder (9/20/12) in view of Shoseyov et al. (“Human collagen produced in plants”; Bioengineered 5:1, 1-4, Jan/Feb 2014, previously presented).  This is a NEW rejection necessitated by amendment of the claims. 

Shoseyov et al. teach that substantiated concerns have been raised with regards to the quality and safety of animal extracted collagen, particularly in relation to its immunogenicity, risk of disease transmission, and overall quality and consistency (Abstract). Shoseyov et al. teach high scale production of recombinant human collagen type I (rhCOL1) in the tobacco plant provides a source of an homegenic, heterotrimeric thermally stable “virgin” collagen which self assembles to fine homogenous fibrils displaying intact binding sites and has been applied to form numerous functional scaffold for tissue engineering and regenerative medicine (Abstract). Shoseyov et al. teach that the shortcomings of animal and cadaver derived collagen are fully overcome in the plant setting (Abstract). Table 1 discloses the advantages and benefits of rhCOL1 (p. 3). Shoseyov concludes that the tobacco-based biofactory provides a low cost and highly scalable source of collagen but also provides a safer and functional protein, most closely mimicking its natural counterparts (p. 4, last para.). 
With respect to claim 3, it would have been obvious for a person of ordinary skill in the art to use of Shoseyov as the collagen source for the collagen beverage of Collagen powder. A person of ordinary skill in the art would have been motivated to substitute rhCOL1 for beef collagen because Shoseyov et al. teach that it is lower in cost, safer, and a more functional protein. There is a reasonable expectation of success given that Shoseyov et al. teach that the rhCOL1 is safe and mimics the natural counterpart. 
Claims 1-2, 4, 9, 12-14, 19 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Bio Collagen Powder (9/20/12) in view of HSIS.org (https://www.hsis.org/a-z-food-supplements/molybdenum/; 5/3/2008). This is a new rejection necessitated by amendment of the claims. 
The teachings of Collagen Powder are presented in detail above. Collagen Powder does not teach that the composition includes molybdenum. However, the teachings of HSIS cures this deficiency.
HSIS teaches molybdenum is an essential trace mineral involved in the functioning of several important enzymes in the body, aids in carbohydrate and fat metabolism, and helps in iron utilization. HSIS teaches that it is generally not available as a single supplement but is commonly available as part of a multivitamin. 
It would have been obvious to a person of ordinary skill in the art to include molybdenum in the collagen powder of Collagen powder because HSIS teaches that it is an essential trace mineral that aids in carbohydrate and fat metabolism. There is a reasonable expectation of success given that HSIS states it is commonly included as part of a multivitamin. 

Claims 1-2, 4-10, 12-14, 19, 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi et al. (JP2007167079, cited on IDS, English language translation provided herein) in view of Bio Collagen Powder (9/20/12) and Lenntech (https://www.lenntech.com/recommended-daily-intake.htm 7/6/2005) previously presented). This is a new rejection necessitated by amendment of the claims. 

Ishibashi et al. does not teach the beverage comprises the vitamins and minerals of claim 1; however, the teachings of Collagen powder and Lenntech cure this deficiency. 
	Collagen powder teaches a collagen beverage comprising Vitamins B6, B12, Vitamin C and the minerals magnesium and manganese. Lenntech lists recommended daily intake of various food supplements, including B6, Biotin, and Vitamin C, B12 and manganese, magnesium and molybdenum.
	With respect to claims 1 and 24, it would have been obvious to a person of ordinary skill in the art to optimize the vitamin and mineral composition of the beverage of Ishibashi et al. to include V6, B12, Vitamin C, manganese and magnesium because Ishibashi et al. teach the collagen beverage contains vitamins and minerals and Collagen Powder teaches a collagen beverage comprising the claimed vitamins and minerals. Moreover, Lenntech teaches the recommended intake of vitamins and minerals for supplements. A person of ordinary skill in the art would look to the teachings of Collagen Powder and Lenntech and would have been motivated to optimize which vitamins and minerals are included in the beverage to market a collagen beverage with health benefits. There is a reasonable expectation of success 
With respect to claim 2, Ishibashi et al. teach collagen from beef, or picked pigskin (p. 2, 2nd to last para.). 
With respect to claim 4, Ishibashi et al. teach hydrolyzed collagen (p. 2, last para.).
With respect to claim 5, Ishibashi et al. teach the MW of the collagen peptides is 2000-8000 preferred and may contain a small amount of amino acid components (p. 2 last para.). The instant specification defines “about” as: 
When the term “about” is used in conjunction with a numerical range, it modifies that range by extending the boundaries above and below those numerical values. In general, the term “about” is used herein to modify a numerical value above and below the stated value by a variance of 20%, 10%, 5%, or 1% [PGPUB0051]. 

Therefore, the broadest reasonable interpretation of claim 5 is a hydrolyzed collagen comprising peptide having a MW of 1600-2400.  The hydrolyzed collagen of Ishibashi with peptides 2000-8000 Da contains some peptides having a MW between 1600-2400 Da. 

With respect to claims 6-7, Ishibashi et al. teach the beverage preferably contain 0.2-5% collagen (p. 2, 3rd para.). 0.2-5% collagen is equivalent to 2000 mg/L to 50,000 mg/L. Ishibashi et al. teach an example of a beverage with 1000mg/280 ml (equiv. to 3500mg/L) (p. 3, Example 8).
claim 8, Ishibashi et al. teach a carbonated beverage (Example 6 and 7, p. 2-3).  
With respect to claim 9, Ishibashi et al. does not teach the beverage contains sodium acid sulphate. 
With respect to claim 10, Ishibashi et al. does not teach the protein portion comprises citric acid, phosphoric acid, malic acid, tartaric acid or fumaric acid. 
With respect to claim 12, Lenntech teaches the recommended daily intake and Collagen Powder teaches the beverage has 100% RDA of Vitamin C (p. 2, Vitamins and Minerals profile).

With respect to claims 13 and 14, Ishibashi et al. teach the beverage contains biotin (p. 3, 3rd para). 
With respect to claim 19, Ishibashi et al. teach the beverage comprises calcium (p. 2, 6th para.). 
						Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 




/T.L.M/Patent Examiner, Art Unit 1654                                                                                                                                                                                                        

/JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654